[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT                      FILED
                           ________________________          U.S. COURT OF APPEALS
                                                               ELEVENTH CIRCUIT
                                                                 September 22, 2005
                                 No. 05-11902                   THOMAS K. KAHN
                             Non-Argument Calendar                  CLERK
                           ________________________

                        D. C. Docket No. 04-00437-CR-1-1

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                       versus

LEONEL CUADROS-RAYA,

                                                              Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                      for the Northern District of Georgia
                        _________________________
                              (September 22, 2005)


Before TJOFLAT, BIRCH and BARKETT , Circuit Judges.

PER CURIAM:

      Appellant pled guilty to unlawful reentry by a deported alien, in violation of

8 U.S.C. § 1326(a) and (b)(2), and the district court sentenced him to a prison term
of thirty-three months to run consecutively to a sentence appellant was (and still is)

serving in a state penitentiary. He now appeals his sentence, contending that it is

“unreasonable.” See United States v. Booker, 543 U.S. ___, 125 S.Ct. 738, 160

L.Ed.2d 621 (2005). It is unreasonable, he says, because the court should have

provided that the sentence run partially concurrently with his state sentence, rather

than consecutively.

      Booker instructs that after consulting the Sentencing Guidelines, a

sentencing judge is to consider the “sentencing goals” set out in 18 U.S.C.

§ 3553(a). Id. ___, 125 S.Ct. at 764. Section 3553(a), in turn, instructs that the

judge first consider, among other things, the nature and circumstances of the

offense, the history and characteristics of the defendant, and the need for the

sentence to reflect the seriousness of the offense, promote respect for the law, and

provide just punishment for the offense.

      In the circumstances of this case, we conclude that appellant’s sentence is

reasonable. The court properly determined the Guidelines sentence range, treated

that range as advisory, and considered all of the § 3553(a) factors. After doing

this, the court imposed a relatively minimal sentence given the fact that appellant

was subject to a twenty-year maximum sentence, see 8 U.S.C. § 1326(b)(2).

      AFFIRMED.



                                           2